DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
MPEP 818.02(a) states, “[t]he claims originally presented and acted upon by the Office on their merits determine the invention elected by an applicant in the application, and in any request for continued examination (RCE) filed for the application.”
Claim 4 recites inter alia, “wherein the butting member is a C-ring.”  This is directed to C-ring 324 of the example of the imaging unit 300 of FIGS. 4-6.    
Claim 7 recites inter alia, “the end face of the groove is positioned closer to the proximal end side of the distal end rigid member than a part where the thickness is the smallest.”  This is directed to the first embodiment as shown in FIGS. 3 and 7 for example.
Applicant has presented claims specifically directed to the example of FIGS. 4-6 and not the examples of FIGS. 9-11, 13, or 14.  Further, Applicant has presented claims specifically directed to the first embodiment shown in FIGS. 3 and 7 at least and not the second embodiment of FIG. 15.  As such, this is considered an election by original presentation. 

Status of Claims
Claims 1-7 are pending and currently under consideration for patentability under 37 CFR 1.104

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2019 and 04/28/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (U.S. 2019/0021696) in view of Kitano (U.S. 2016/0249790).
With respect to claim 1, Morimoto teaches an endoscope comprising: 
an imager that includes a lens (80) and an image transmitter (82,88) configured to capture an image of a subject; 
a distal end rigid member (41) that is provided at a distal end part of an insertion portion to be inserted into the subject, the distal end rigid member including 
a treatment tool insertion path (44,45) into which a treatment tool to give a given treatment on the subject is inserted, 
an imaging hole in which the imager is arranged and in which a proximal end side is open (FIG. 3). 
However, Morimoto et al. does not teach a groove and a butting member.
With respect to claim 1, Kitano teaches an endoscope comprising: 

a distal end rigid member (14a) that is provided at a distal end part of an insertion portion to be inserted into the subject, the distal end rigid member including 
a treatment tool insertion path (23) into which a treatment tool to give a given treatment on the subject is inserted, 
an imaging hole in which the imager is arranged and in which a proximal end side is open (FIG. 2), and 
a groove including a butting face on an end face of the groove on a distal end side (groove in 14a at the area of 3a as seen in FIG. 2); and 
a butting member (34a) arranged in the imager and configured to be butted against the butting face of the groove (FIG. 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the endoscope of Morimoto et al. to utilize the groove and butting member as taught by Kitano et al. to allow for indirect mounting of the imager in the distal end rigid member in order to disperse stress transmitted to the imager (para [0082] of Kitano).
With respect to claim 2, Kitano teaches an inner wall surface of the groove includes a step that is butted against an end face of the butting member as the butting face (FIG. 2).
With respect to claim 3, Kitano teaches the image transmitter includes an image transmission member (29) and a ferrule (33) that is arranged on a distal end side of the transmission member (FIG. 2), and the butting member is arranged independently of the ferrule on an outer circumferential surface of the ferrule (FIG. 2).
With respect to claim 4, Kitano teaches the butting member is a C-ring (para [0080]).
With respect to claim 5, Kitano teaches the C-ring is fixed to the ferrule by adhesion (para [0078]).
With respect to claim 6, Morimoto teaches the image transmission member includes an image guide bundle obtained by bundling a plurality of image guide fibers or includes an imaging sensor and a signal line (82,88).
With respect to claim 7, Morimoto teaches the distal end rigid member has a thickness between the imaging hole and the treatment tool insertion path varying in an axial direction of the distal end rigid member from a distal end side to a proximal end side (FIG. 3)
With respect to claim 7, modifying Morimoto to utilize the groove as taught by Kitano would result in the end face of the groove is positioned closer to the proximal end side of the distal end rigid member than a part where the thickness is the smallest, because in Morimoto, the part where the thickness is smallest is the distalmost end.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795